Citation Nr: 0330126	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel








INTRODUCTION

The veteran active service from June 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

Since the issuance of the most recent supplemental statement 
of the case, the Board received additional evidence submitted 
by the veteran pertinent to his claim.  The United States 
Court of Appeals for the Federal Circuit held that when 
additional relevant evidence is obtained by the Board that 
was not initially considered by the RO, the Board must refer 
the evidence to the RO for review unless this procedural 
right is waived by the appellant.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The veteran has not submitted a waiver and the RO has not had 
the opportunity to review this evidence in conjunction with 
the veteran's claim.

In a statement received in August 2001, a VA physician 
reported that the veteran has been receiving treatment for 
PTSD since November 1998 at the Philadelphia, Pennsylvania VA 
Medical Center.  These records are not on file.

Also, in September 2003, the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1), which was cited 
in the April 2002 statement of the case, as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the VA Philadelphia medical 
facility to furnish copies of any 
additional medical records relating to 
PTSD covering the period from November 
1998 to the present.

2.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.   See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim, 
to include consideration of the 
additional evidence received since the 
most recent statement of the case.  If 
the benefit sought is not granted the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


